Opinion issued December 30, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00752-CV
                           ———————————
               THERESA CHINYERE ONWUEGBUCHU
             AND INNOCENT C. ONWUEGBUCHU, Appellants
                                       V.
         CITYWIDE ATM, INC. D/B/A CITYWIDE ATM, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1030284


                         MEMORANDUM OPINION

      Appellants,   Theresa    Chinyere     Onwuegbuchu      and   Innocent    C.

Onwuegbuchu, have neither paid the required fees nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE

ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013), § 101.0411 (West Supp.
2014); Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the

Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellants have not paid

or made arrangements to pay the fee for preparing the clerk’s record. See TEX. R.

APP. P. 37.3(b). After being notified that this appeal was subject to dismissal,

appellants did not adequately respond. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees. We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                          2